SOMERVILLE, Chief Judge.
Defendant was charged by information with stealing property which had a value of more than $150.00 without consent of the owner, a class C felony. Section 570.030, RSMo 1978. A jury found defendant guilty and assessed his punishment at two years imprisonment. Following an unavailing motion for new trial, judgment was entered and sentence pronounced accordingly.
Defendant has not questioned the sufficiency of the evidence. Suffice it to say, a careful perusal of the record discloses an amalgamation of substantial evidence from which the jury could, and obviously did, find defendant guilty of the charged offense beyond a reasonable doubt.
Relief on appeal rises or falls on a single point relied on by defendant — failure to instruct the jury that they had the option of assessing a fine in lieu of, or in addition to, a term of imprisonment. Defendant’s exclusive reliance thereon is misplaced and affords no basis for relief by reason of State v. Koetting, 616 S.W.2d 822 (Mo. banc 1981); State v. Van Horn, 625 S.W.2d 874 (Mo.1981); and State v. Moland, 626 S.W.2d 368 (Mo.1982).
Judgment affirmed.
All concur.